Citation Nr: 1534229	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  11-03 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date prior to July 1, 2010, for the additional compensation payable for dependents D.C. and L.C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to May 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision in July 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which increased the Veteran's compensation based on the addition of his dependents, D.C. and L.C.


FINDINGS OF FACT

1. The Veteran filed a claim for service connection in June 2006, which provided names, dates of birth, and Social Security numbers for his children D.C. and L.C. but he did not complete the section on the city and state of birth for either child.

2. In December 2006, the Veteran was advised by letter of the need to submit copies of the birth certificates for D.C. and L.C. in order to qualify for additional compensation based on these dependent children.

3. In October 2008, the Veteran filed a Declaration of Status of Dependents form which again listed the names, dates of birth, and Social Security numbers for his children D.C. and L.C. but he did not complete the section on the city and state of birth for either child.

4. In February 2009 and March 2009, the Veteran was advised by letters that VA could not pay additional compensation based on his dependent children without the information regarding the city and state where each child was born.

5. In June 2010, the Veteran submitted a Declaration of Status of Dependents form that included the city and state of birth for each child, as well as copies of the birth certificates for D.C. and L.C.







CONCLUSION OF LAW

The criteria for an effective date prior to July 1, 2010, for the award of additional pension and compensation for dependents D.C. and L.C. have not been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2014); 38 C.F.R. §§ 3.31, 3.109, 3.204, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

Governing Law

A veteran entitled to compensation based on disability evaluated as 30 percent or more disabling may be entitled to additional compensation for dependents.  38 U.S.C.A. § 1115(2); 38 C.F.R. § 3.4(b)(2).  Generally, VA will accept the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains: the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and, where the claimant's dependent child does not reside with the claimant, the name and address of the person who has custody of the child.  In addition, a claimant must provide the social security number of any dependent on whose behalf he or she is seeking benefits.  38 C.F.R. § 3.204(a)(1); see also 38 C.F.R. § 3.216.

An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f). 

Regarding additional compensation or pension for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating, provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of a veteran's award.  See 38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for a dependent spouse or child is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, it is the date notice is received of the dependent's existence, if evidence is received within a year of the Department Veterans Affairs request.  See 38 C.F.R. § 3.401(b)(1).

If an application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation may not be paid by reason of that application.  This applies to applications for increased benefits by reason of existence of a dependent.  See 38 C.F.R. § 3.109.

Regardless of VA regulations concerning effective dates of awards, and except as provided in 38 C.F.R. § 3.31(c) (which does not apply in this case), payment of monetary benefits based on original, reopened, or increased awards of compensation or pension may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31(a).  The term "increased award" includes an award which is increased because of an added dependent.  38 C.F.R. § 3.31(b).

Facts and Analysis

The Veteran seeks an effective date prior to July 1, 2010 for the additional compensation received for his dependent children D.C. and L.C.  He contends that he submitted copies of the birth certificates of both children in October 2008.  Therefore, he asserts that payment for these additional dependents should have been made effective as of October 2008, when the birth certificates were submitted.  
 
The record shows that the Veteran filed a claim for service connection in June 2006.  On the claim form, the Veteran provided names, dates of birth, and Social Security numbers for his children D.C. and L.C.  However, the section below the date of birth, requesting the location (city, state, and country) was not completed.  

In the letter accompanying the December 2006 rating decision, which granted at least part of the claim filed in June 2006, the Veteran was advised, "The information you sent us about your dependents wasn't complete."  The Veteran was further informed that payment for additional dependents could not be made until the birth certificates for D.C. and L.C. were received.  There is no evidence in the claims file that the Veteran responded to this letter or submitted copies of the birth certificates requested.

Later, in October 2008, the Veteran filed a Declaration of Status of Dependents form.  Once again, he listed the names, dates of birth, and Social Security numbers for his children D.C. and L.C. but did not complete the section on the city and state of birth for either child.

In February 2009, the Veteran was advised by letter that VA had received his claim for additional compensation based on his dependents D.C. and L.C.  The letter specifically stated that the information was incomplete and that additional payment for these dependents could not be paid without the information on the children's place of birth, "specifically the city and state."  A blank form was supplied for submission of the missing information.  The Veteran was further advised, "We may be able to pay you from the date we received your claim, if we receive the information or evidence within one year from the date of this letter."  

In March 2009, the Veteran was informed by letter that, because the information requested in the February 2009 letter had not been received, the claim for additional benefits for children D.C. and L.C. must be denied.  The letter specifically stated, "We cannot grant additional benefits for dependent children without their city and state of birth."  Again, a blank form was supplied for the Veteran to use in submitting the requested information.  In addition, the letter advised that if the evidence was received by February 2010, the claim for additional benefits for dependent could continue processing; if received after that date, it would be considered a new claim.  

In June 2010, the Veteran submitted a Declaration of Status of Dependents form which included the city and state of birth for each child, as well as copies of the birth certificates for D.C. and L.C.  At that time, VA issued a decision on the claim for additional benefits, including D.C. and L.C. in the award paid to the Veteran, with the first payment scheduled for the beginning of the month after the evidence was received.  The Veteran then filed the present appeal, asserting that an earlier effective date was warranted.

After reviewing both the law and the facts as set forth above, the Board finds that an earlier effective date for inclusion of dependents D.C. and L.C. in the Veteran's award must be denied.  Regulations require that the information provided on dependent children include the place (city and state, or country is outside the U.S.) where the child was born, in addition to the birth date and Social Security number.  38 C.F.R. § 3.204(a).  The claims form requested this information and it was not supplied in the initial claim.  The Veteran was provided notice of the need for additional information in December 2008 and submitted a Status of Dependents form more than 10 months later, which likewise did not include the information regarding the place of birth of D.C. or L.C.  The Veteran was advised again in a letter in February 2009 that the specific information regarding the birth place of the children was necessary.  Moreover, he was advised of the one year period in which the information should be submitted and of the fact that failure to submit the information in a timely matter would affect the date of claim for those benefits.  One month later, in March 2009, he was advised again of the need for the requested information in the form of a denial of additional benefits, and was again informed that the information should be submitted by February 2010.  The Veteran did not submit the requested information until June 2010, more than a year after the March 2009 denial, and, when the effective date of the additional dependent compensation was set for July 2010, he filed a disagreement with the assigned date. 

Given the facts in this matter, there is no basis for granting an earlier effective date for the award of additional compensation for dependents.  The legal standard for payment of additional compensation was not met prior to the submission of the June 2010 form and birth certificates.   

The Board acknowledges the Veteran's assertion that he filed copies of the birth certificates for D.C. and L.C. in October 2008, along with Status of Dependents form.  However, there is no evidence in the claims file that these documents were ever received.  Moreover, the Veteran was provided with adequate notice of the information needed in order for benefits to be paid, and of the time frame allowed, but did not submit any other copies of the birth certificates or otherwise furnish the missing information for more than 18 months following the October 2008 submission.  The legal standard was not met and the application of equity is not possible here.  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ("No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.")


ORDER

Entitlement to an effective date earlier than July 1, 2010, for additional compensation payable for dependents D.C. and L.C. is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


